Exhibit 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AGREEMENT, originally entered into on October 11, 2005, by and between FIRST FEDERAL SAVINGS BANK, a federally-chartered savings bank (the “Bank”), FEDFIRST FINANCIAL CORPORATION (the “Company”) and PATRICK G. O’BRIEN (“Executive”) is hereby amended and restated in its entirety effective May 21, 2009 (the “Agreement”). WITNESSETH WHEREAS, Executive has accepted employment with the Bank in a position of substantial responsibility; WHEREAS, the Bank and Executive wish to set forth the terms and conditions of Executive’s employment; NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and upon the other terms and conditions provided for in this Agreement, the parties hereby agree as follows: 1.Employment.The Bank and the Company will employ Executive as President and Chief Executive Officer effective May 21, 2009. Executive will perform all duties and shall have all powers commonly incident to such offices or which, consistent with those offices, the Boards of Directors of the Bank and the Company (the “Board”) delegates to Executive. Executive shall report to the Board. 2.Location and Facilities.The Bank will furnish Executive with the working facilities and staff customary for the positions held by Executive. The Bank will locate the office and staff of Executive at the principal administrative offices of the Bank. 3.Term. a. The term of this amended and restated Agreement shall include (i) the initial term, consisting of the period commencing on May 21, 2009 (the “Effective Date”) and ending on September 19, 2011, plus (ii) any and all extensions of the initial term made pursuant to this Section 3. b. Not later than September 19, 2009, and prior to each September 19th thereafter, the disinterested members of the Board may extend the term of this Agreement for an additional twelve months, unless Executive elects not to extend the term of this Agreement by giving written notice of his intentions in accordance with Section 17 of this Agreement.
